DETAILED ACTION
Claims 1-15 and 24-33 are presented for examination, wherein claims 9, 24-25, and 27-33, wherein the subject matter of species C.2-3 and D.2-5 are withdrawn; plus, claims 24-33 are newly added. Claims 16-23 are cancelled.
The examiner respectfully notes that claim 9 is withdrawn since the stoichiometric amount of A is elected to be b = 0, via species C.1.
Further, the examiner respectfully notes that claims 24-25 and 27-28, which renumber former claims 16 (both duplicates) and 18-19, are withdrawn since the solid-state ion conductor is elected to be disposed “only on a current collector” (species D.1, claims 13-15 and portion of 26) and species D.2-5 are non-elected.
The subspecies election requirement between A.1-5 is no longer maintained since species A.4 (n is +4) is free from prior art, as noted infra. As a result, claims 5-6 are examined.
The subspecies election requirement between B.1 and B.2 is no longer maintained since species B.1 (0<a<2) is free from prior art, as noted infra. As a result, claim 10 is examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2022.
Applicant’s election of Species A.4, B.1, C.1, and D.1 in said reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The subspecies election requirement between A.1-5 and B.1-2 is no longer maintained since species A.4 and B.1 are free from prior art, as noted infra. As a result, claims 5-6 and 10 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-15, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend or incorporate by reference, the stoichiometric range of Li in formula 1 “Li16+(5−n)*a−(2+m)*bM2−aXnaN8O1−bAmb” is unclear as to what range is intended for “n.” The parameter “n” is defined as “n is +1, +2, +3, +4, or a combination thereof,” and might be interpreted for purposes of interpreting the stoichiometric amount of Li (1) to refer to a range of 1-4 or (2) since “n” is defined as “n is +1, +2, +3, +4, or a combination thereof” (emphasis added), a “combination” of +1, +2, +3, +4 may be from e.g. 3-10, so the parameter “n” may refer to range of 1-10, such that the term “(5-n)” in Formula 1 might be calculated to be a range of -5 to 4 (for interpretation #2).
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akhmetzyanov et al (Akhmetzyanov et al, Electric Properties of the Solid Electrolyte Li14Cr2N8O, Vol. 29 Issue 11 Elektrokhimiya 1360-61 (1993)).
Regarding independent claim 1, Akhmetzyanov teaches a crystalline solid electrolyte composition that includes Li14Cr2N8O in which lithium nuclei are mobile with “considerable ionic conduction” (pp. 1360-61), reading on “solid-state ion conductor,” said crystalline solid electrolyte composition represented by the stoichiometric formula Li14Cr2N8O:

Claim 1
Reference
Overlap
Li
6-24 (16+(5−n)*a−(2+m)*b, where n:1-4, 0<a≤2, b=0)
14
14
M:
Ta, Nb, V
0 to <2 (2−a, where 0<a≤2)
0
0
Xn
>0 to 2 (a, where 0<a≤2)
Cr: 2, Cr oxidation states: +2, +3, +6
2
N
8
8
8
O
1 (1−b, where b=0)
1
1
Am
0 (b, where b=0)
0
0


Said composition severably establishing a prima facie case of obviousness of each of the claimed stoichiometric ranges, see also e.g. MPEP § 2144.05(I), reading on the limitation “a compound of Formula 1:
Li16+(5−n)*a−(2+m)*bM2−aXnaN8O1−bAmb   Formula 1

wherein, in Formula 1,
M is Ta, Nb, V, or a combination thereof,
X is an element having an oxidation state of n, wherein n is +1, +2, +3, +4, or a combination thereof, 
A is an element having an oxidation state of m, wherein m is 1, 2, or a combination thereof, and
0 < a ≤ 2 and 0≤b≤1,” where the elected species C.1 is for b=0.
Regarding claim 2, Akhmetzyanov teaches the solid electrolyte composition of claim 1, wherein the stoichiometric amount of M is 0 (e.g. supra), reading on “M comprises Ta.”
Regarding claim 5, Akhmetzyanov teaches the solid electrolyte composition of claim 1, wherein the oxidation state of Cr may be +2, +3, or +6 (e.g. supra), reading on “n is +3.”
Regarding claim 10, Akhmetzyanov teaches the solid electrolyte composition of claim 1, wherein said crystalline solid electrolyte composition represented by said stoichiometric formula Li14Cr2N8O (e.g. supra), reading on Formula 1 of claim 1, as claimed with the limitation “a=2 and b=0.”
Regarding claims 11-12, Akhmetzyanov teaches the solid electrolyte composition of claim 1, wherein said crystalline solid electrolyte composition represented by said stoichiometric formula Li14Cr2N8O (e.g. supra), but does not expressly teach the limitation “having an ionic conductivity of greater than 1×10−7 Siemens per centimeter at room temperature” (claim 11) or “having an ionic conductivity of 1×10−6 to 1×10−2 Siemens per centimeter at room temperature” (claim 12).
However, Akhmetzyanov teaches a substantially identical composition (see e.g. supra for a comparison between the art and the instant invention), establishing a prima facie case of obviousness of the claimed properties, see also e.g. MPEP § 2112.01.

Claims 13-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US 2017/0133712) in view of Akhmetzyanov et al (Akhmetzyanov et al, Electric Properties of the Solid Electrolyte Li14Cr2N8O, Vol. 29 Issue 11 Elektrokhimiya 1360-61 (1993)).
Regarding independent claim 26, Mimura teaches an all solid-state secondary battery (e.g. item 10), wherein the battery improves adhesion both (i) between its inorganic solid electrolyte layer and active material layer(s) and (ii) between its active material layer(s) and its respective current collector(s) by incorporating a binder compound (e.g. ¶¶ 0003, 08-14, 62, 67, 95-120, and 152), reading on “electrochemical cell,” said battery comprising:
(1)	a positive electrode active material layer (e.g. item 4) applied on a positive electrode collector (e.g. item 5) (e.g. ¶¶ 0067, 251, and 294 plus e.g. Figure 1), reading on “a positive electrode;”
(2)	a negative electrode active material layer (e.g. item 2) applied on a negative electrode collector (e.g. item 1) (e.g. Id), reading on “a negative electrode;” and,
(3)	a solid electrolyte layer (e.g. item 3) therebetween (e.g. Id), reading on an electrolyte between the positive electrode and the negative electrode,”
wherein said negative electrode active material layer comprises an active material, such as lithium metal, lithium alloy, or silicon alloy, or silicon oxide, in the form of particles; said binder; a solid electrolyte; and a conductive aid (e.g. ¶¶ 0011, 225-230, and 239-244), but does not expressly teach said solid electrolyte within said negative electrode layer being “the solid-state ion conductor of claim 1,” in the limitation “wherein … the negative electrode … comprise the solid-state ion conductor of claim 1.”
However, the disclosure of Akhmetzyanov as discussed supra is incorporated herein in the entirety, further noting that Akhmetzyanov teaches said crystalline solid electrolyte composition that includes Li14Cr2N8O in which lithium nuclei are mobile with “considerable ionic conduction.”
As a result, it would have been obvious to substitute the Li14Cr2N8O crystalline solid electrolyte composition of Akhmetzyanov for the solid electrolyte in the negative electrode active material layer of Mimura, since Akhmetzyanov teaches lithium nuclei are mobile with “considerable ionic conduction,” said Li14Cr2N8O crystalline solid electrolyte composition reading on said limitation.

Regarding claims 13-15, Mimura and Akhmetzyanov are applied as provided supra, with the following notes:
Still regarding independent claim 13, Mimura as modified teaches said negative electrode active material layer is applied on said negative electrode current collector and said negative electrode active material comprises said Li14Cr2N8O crystalline solid electrolyte composition (e.g. supra), reading on “component of a lithium secondary electrochemical cell comprising: a current collector; and the solid-state ion conductor of claim 1 on the current collector.”
Still regarding claim 14, Mimura as modified teaches the negative electrode of claim 13, wherein Mimura teaches said negative electrode current collector may be aluminum, copper, stainless steel, nickel, or titanium (e.g. ¶0246), reading on “the current collector comprises at least one of nickel, copper, titanium, stainless steel, or amorphous carbon.”
Still regarding claim 15, Mimura as modified teaches the negative electrode of claim 13, wherein said Li14Cr2N8O crystalline solid electrolyte composition may be used with said negative electrode active material layer (e.g. supra), reading on “the solid-state ion conductor is in a form of a layer on the current collector.”
Art of Record
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the timely art of record teaches or suggests the claimed composition of dependent claims 4 and 6-7, specifically the claimed elements with the claimed stoichiometric ratios.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723